Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00586-CV

                                  Juan Garcia MORENO,
                                        Appellant

                                             v.

                                   Maria M. MORENO,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1988-CI-17672
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Juan Garcia Moreno, recover his costs of this appeal from appellee,
Maria M. Moreno.

       SIGNED July 18, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice